                         Case 3:20-cv-01035-SI
           Document
                                                         119   Filed 08/04/20   Page 1 of 3




           Matthew Borden, Admitted pro hac vice
           borden@braunhagey.com
           J. Noah Hagey, Admitted pro hac vice
           hagey@braunhagey.com
           Athul K. Acharya, OSB No. 152436
           acharya@braunhagey.com
           Gunnar K. Martz, Admitted pro hac vice
           martz@braunhagey.com
           BRAUNHAGEY & BORDEN LLP
           351 California Street, Tenth Floor
           San Francisco, CA 94104
           Telephone: (415) 599-0210
           Kelly K. Simon, OSB No. 154213
           ksimon@aclu-or.org
           AMERICAN CIVIL LIBERTIES UNION FOUNDATION OF OREGON
           P.O. Box 40585
           Portland, OR 97240
           Telephone: (503) 227-6928
           Attorneys for Plaintiffs

                                        UNITED STATES DISTRICT COURT

                                              DISTRICT OF OREGON

                                               PORTLAND DIVISION

           INDEX NEWSPAPERS LLC, a Washington                  Case No. 3:20-cv-1035-SI
           limited-liability company, dba PORTLAND
           MERCURY; DOUG BROWN; BRIAN
           CONLEY; SAM GEHRKE; MATHIEU                         DECLARATION OF JUSTIN YAU IN
           LEWIS-ROLLAND; KAT MAHONEY;                         SUPPORT OF EXTENDING
           SERGIO OLMOS; JOHN RUDOFF;                          TEMPORARY RESTRAINING ORDER
           ALEX MILAN TRACY; TUCK                              AGAINST DEFENDANTS U.S.
           WOODSTOCK; JUSTIN YAU; and those                    DEPARTMENT OF HOMELAND
           similarly situated,                                 SECURITY AND U.S. MARSHALS
                          Plaintiffs,                          SERVICE
                  v.
           CITY OF PORTLAND, a municipal
           corporation; JOHN DOES 1-60, officers of
           Portland Police Bureau and other agencies
           working in concert; U.S. DEPARTMENT OF
           HOMELAND SECURITY; and U.S.
           MARSHALS SERVICE,
                          Defendants.


           PAGE 1      DECLARATION OF JUSTIN YAU ISO EXTENDING TRO AGAINST
                       FEDERAL DEFENDANTS
                         Case 3:20-cv-01035-SI
           Document
                                                         119    Filed 08/04/20   Page 2 of 3




                  I, Justin Yau, declare:

                  1.      I am an Oregon resident who lives in the City of Portland. I am a student at the

           University of Portland studying communications under the G.I. Bill, with a focus on journalism;

           before that, I served in the U.S. Army, where I was deployed to the Middle East in support of

           Operation Inherent Resolve. I have covered protests in Hong Kong and Portland. My work has

           been published in the L.A. Times, the Daily Mail, Reuters, Yahoo! News, The Sun, Spectee (a

           Japanese news outlet), NBC, and msn.com. I have attended the protests in Portland as a freelance

           and independent journalist for the purpose of documenting and reporting on them.

                  2.      I have covered protests in Hong Kong, where the authorities were using extreme

           force, including large scale deployment of tear gas and rubber bullets, to suppress protesters. The

           protests were chaotic and sometimes violent. They were much bigger than the protests in

           Portland.

                  3.      When I covered the protests in Hong Kong, I wore my press pass, as well as a

           helmet and vest that said “PRESS.” Despite their substantial use of force against protesters,

           Hong Kong police were generally conscientious about differentiating between press and

           protesters.

                  4.      Specifically, the Hong Kong police would walk past press personnel for the most

           part, and if they were conducting a massed charge or “bull rush,” they would charge past press

           personnel and allow them to continue reporting from behind police lines. Press were allowed to

           stay behind police lines unless they got too close to an officer.

                  5.      This was standard police behavior in Hong Kong from December 2019 to January

           2020, when I reported there. I am aware that at other times, the Hong Kong police have been less

           solicitous of press freedoms, and I certainly would not say that overall the Hong Kong police are

           better than the law enforcement personnel I have encountered in Portland.



                  I declare under penalty of perjury under the laws of United States of America that the

           foregoing is true and correct.

           PAGE 2        DECLARATION OF JUSTIN YAU ISO EXTENDING TRO AGAINST
                         FEDERAL DEFENDANTS
                         Case 3:20-cv-01035-SI
           Document
                                                         119   Filed 08/04/20     Page 3 of 3




           Dated: August 2, 2020
                                                                           Justin Yau




           PAGE 3      DECLARATION OF JUSTIN YAU ISO EXTENDING TRO AGAINST
                       FEDERAL DEFENDANTS
